 Case 2:20-cv-11551-LVP-EAS ECF No. 7, PageID.106 Filed 12/10/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

E.V. Drake,

              Plaintiff,
                                                      Civil Case No. 20-11551
v.                                                    Honorable Linda V. Parker

TRAVELERS COMMERCIAL INSURANCE
CO., et al.,

          Defendants.
___________________________________/

     OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
                    RECONSIDERATION

      On May 30, 2020, Plaintiff initiated this lawsuit against Defendants. (ECF

No. 1.) This Court sua sponte dismissed Plaintiff’s Complaint on July 22, 2020.

(ECF No. 4.) In its decision, the Court reiterated the earlier conclusion of several

other federal courts that Plaintiff’s claims against the named judges and their

spouses fail as a matter of law. (Id. at Pg ID 91-92.) This Court further held that

the Eastern District of Michigan is not a proper venue for Plaintiff to challenge

events against non-resident Defendants where the events occurred only in Texas.

(Id. at Pg ID 92.) Plaintiff has filed a motion for reconsideration in which he

asserts that the Court erred in its determination that judges are not subject to suit

due to judicial immunity. (ECF No. 5.) Plaintiff also argues that the Court failed
 Case 2:20-cv-11551-LVP-EAS ECF No. 7, PageID.107 Filed 12/10/20 Page 2 of 3




to consider his letter, attached to his Complaint, explaining why he should be

allowed to assert his claims here. (Id.)

      Eastern District of Michigan Local Rule 7.1(h) provides that a motion for

reconsideration only should be granted if the movant demonstrates that the Court

and the parties have been misled by a palpable defect and that a different

disposition of the case must result from a correction of such a palpable defect.

E.D. Mich. LR 7.1(h)(3). Plaintiff fails to demonstrate that the Court committed a

palpable defect in its decision to dismiss his Complaint. Despite Plaintiff’s

contentions to the contrary: (i) judges are entitled to judicial immunity when acting

in their judicial capacity, see, e.g., Mireles v. Waco, 502 U.S. 9, 9-10 (1991); (ii)

their spouses cannot be sued where no allegations reflect their personal

engagement in conduct that violated Plaintiff’s constitutional rights, Gibson v.

Matthews, 926 F.2d 532, 535 (6th Cir. 1991); and, (iii) Plaintiff’s belief that this is

a proper venue to assert his claims cannot override federal law saying otherwise,

28 U.S.C. § 1391(b).

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for reconsideration is DENIED.

      IT IS SO ORDERED.
                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

 Dated: December 10, 2020
                                           2
Case 2:20-cv-11551-LVP-EAS ECF No. 7, PageID.108 Filed 12/10/20 Page 3 of 3




I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, December 10, 2020, by electronic and/or
U.S. First Class mail.

                                             s/ R. Loury
                                             Case Manager




                                        3
